DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukin et al (U.S. PGPub # 2010/0315079) in view of Edelstein et al (U.S. PGPub # 2010/0231211).
Regarding Independent Claim 1, Lukin teaches:
A magnetometer for measuring a magnetic field, comprising: 
a solid state quantum system with at least two quantum spin states (Fig. 1 Elements 110 & 115 wherein the NV center is a quantum spin system. Fig. 2 and the displayed energy levels. See paragraph 0021.); 
a control signal generator to set the quantum system into a quantum state (Fig. 1 Elements 120, 130, & 140.) that accumulates a phase over time depending on the magnetic field (Paragraphs 0028-0029. Fig. 1 Element 120.); 
a detector to measure a signal from the quantum system indicative of the accumulated phase at a measurement time after the setting of the quantum state (Paragraphs 0028-0029. Fig. 1 Element 120.); 
a processor to determine a magnetic field measurement based on the signal measured by the detector (Paragraphs 0028-0029. Fig. 1 Element 120.); 
Lukin does not explicitly teach:
wherein the quantum system is mounted on a rotator that is configured to rotate the quantum system about a rotation axis that defines an angle with 
Edelstein teaches:
wherein the quantum system is mounted on a rotator that is configured to rotate the quantum system about a rotation axis that defines an angle with the direction of the magnetic field and at a rotation rate that modulates the magnetic field over the measurement time (Paragraph 0038 wherein the magnetic field sensors are disclosed as being equally adept at being stationary or rotating. See Fig. 1 Elements 7A-O wherein it is equally acceptable that those sensors are rotating and the aperture disk is stationary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Edelstein to the teachings of Lukin such that the quantum system would be mounted on a rotator that is configured to rotate the quantum system about a rotation axis that defines an angle with the direction of the magnetic field and at a rotation rate that modulates the magnetic field over the measurement time because this allows one to better define that vector nature of a magnetic field. See paragraph 0015 of Edelstein.
Regarding Claim 2, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches
Regarding Claim 3, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches the signal indicative of the accumulated phase is indicative of the quantum system being in one of the at least two quantum spin states as a result of the accumulated phase and a readout operation (Fig. 1 Element 120 wherein the detected field can only be either static or varying. Fig. 2 and the displayed energy levels. See paragraph 0021.).
Regarding Claim 4, Lukin & Edelstein teach all elements of claim 3, upon which this claim depends.
Lukin teaches the processor is configured to determine the magnetic field measurement based on multiple signals over time and based on a number of occurrences of one of the at least two quantum spin states as indicated by the multiple signals over time (Fig. 1 Element 120 wherein the detected field can only be either static or varying. Fig. 2 and the displayed energy levels. See paragraph 0021.).
Regarding Claim 5, Lukin & Edelstein teach all elements of claim 4, upon which this claim depends.
Lukin teaches the magnetic field measurement is a relative magnetic measurement based on a relationship between both of the number of occurrences and the magnetic field (Paragraphs 0026-0030 wherein the NV is disclosed as being energized by laser light and RF signals and then emitting light to be detected so as to map the magnetic field.).
Regarding Claim 6,
Lukin teaches the quantum state is a superposition state (Paragraph 0037.).
Regarding Claim 7, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches the rotation rate is based on a coherence time of the quantum system (Paragraphs 0044-0046 & 0050.).
Regarding Claim 15, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches an axis within the quantum system that defines at least two quantum states is parallel to a control magnetic field generated by the control signal generator and parallel to a rotation axis of the rotator; and the rotation axis defines a non-zero angle to the magnetic field to be measured (See Fig. 2 wherein one can define an axis that meets the metes and bounds of this claim limitation in that figure.).
Regarding Claim 16, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches the quantum system comprises a nitrogen vacancy centre in diamond (Fig. 1 Element 115 and paragraph 0021.).
Regarding Claim 17, Lukin & Edelstein teach all elements of claim 16, upon which this claim depends.
Lukin teaches the nitrogen vacancy centre in diamond (Fig. 1 Element 115 and paragraph 0021.) has a crystal axis and the crystal axis has an angle to the rotation axis which remains constant during the rotation (Fig. 1 Element 115 and paragraph 0021.).
Regarding Claim 18,
Lukin teaches the quantum system comprises an ensemble of preferentially aligned nitrogen vacancies in diamond (Fig. 1 Element 115 and paragraph 0021.).
Regarding Claim 19, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin teaches the control signal generator comprises a light source (Fig. 1 Element 130 and paragraphs 0021-0029.) to set the quantum system into one of at least two quantum states (See Fig. 2.) and a microwave source (Fig. 1 Element 140 and paragraphs 0021-0029.) to set the quantum system into a superposition state that accumulates a phase over time and to control the state of the quantum system (Paragraphs 0028, 0045, 0047, 0054, 0075 wherein accumulated phase is disclosed.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lukin et al (U.S. PGPub # 2010/0315079) in view of Edelstein et al (U.S. PGPub # 2010/0231211) & Son et al (U.S. PGPub # 2013/0029333).
Regarding Claim 20, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin does not explicitly teach the detector is configured to detect a fluorescent output signal emitted from the quantum system if the quantum system is in one of at least two quantum states.
Son teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Son to the teachings of Lukin & Edelstein such that the detector would be configured to detect a fluorescent output signal emitted from the quantum system if the quantum system is in one of at least two quantum states because this is a simple, reliable, and common means of measuring the quantum levels of a quantum system. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lukin et al (U.S. PGPub # 2010/0315079) in view of Glover et al (U.S. Pat. # 4,613,949).
Regarding Independent Claim 21, Lukin teaches:
A method for measuring a magnetic field, the method comprising: 
solid state quantum spin system (Fig. 1 Elements 110 & 115 wherein the NV center is a quantum spin system.) to determine a Zeeman split due to the magnetic field (Fig. 2 and the displayed energy levels. See paragraph 0021.); and 
determining the magnetic field based on the determined Zeeman split (Paragraphs 0028-0029. Fig. 1 Element 120.).
Lukin does not explicitly teach:
performing spin echo spectroscopy of a rotating solid state quantum spin system
Glover teaches: 
performing spin echo spectroscopy of a rotating solid state quantum spin system (Column 2 lines 5-55.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Glover to the teachings of Lukin such that one would perform spin echo spectroscopy of a rotating solid state quantum spin system because this is useful in gathering data when “the magnetic field inhomogeneity is either small or very well defined and the only significant inhomogeneity in the sample is that due to the chemical shift between the different nuclear spins.”

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 8, Lukin & Edelstein teach all elements of claim 7, upon which this claim depends.
Lukin does not explicitly teach the rotation rate has a period that is an integer multiple of the coherence time of the quantum system.
Regarding Claim 9, Lukin & Edelstein teach all elements of claim 8, upon which this claim depends.
Lukin does not explicitly teach
Regarding Claim 10, Lukin & Edelstein teach all elements of claim 9, upon which this claim depends.
Lukin does not explicitly teach the period is the decoherence time T2 of the quantum system.
Regarding Claim 11, Lukin & Edelstein teach all elements of claim 1, upon which this claim depends.
Lukin does not explicitly teach the control signal generator and the detector are synchronized with the rotator.
Regarding Claim 12, Lukin & Edelstein teach all elements of claim 11, upon which this claim depends.
Lukin does not explicitly teach the control signal generator is configured to generate pulses to control the quantum system and the pulses are synchronized with the rotator.
Regarding Claim 13, Lukin & Edelstein teach all elements of claim 12, upon which this claim depends.
Lukin does not explicitly teach the rotator triggers the generator to generate the pulses.
Regarding Claim 14, Lukin & Edelstein teach all elements of claim 12, upon which this claim depends.
Lukin teaches the pulses are generated at a rotation angle of the rotator such that each of the pulses is generated at the same rotation angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited present specific elements of the claimed invention but not the entirety of the claimed invention and analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858